4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin DUNFORD, Petitioner,v.JEWELL RIDGE COAL CORPORATION;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 92-2071.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  September 3, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (90-645-BLA)
Calvin Dunford, Petitioner Pro Se.
Timothy Ward Gresham, Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Patricia May Nece, Cathryn Celeste Helm, United States Department of Labor, Washington, D.C., for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Calvin Dunford seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1992) and denying his motion for reconsideration.  Our review of the record discloses that the Board's decisions are based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Dunford v. Jewell Ridge Coal Co., No. 90-645-BLA (B.R.B. Jan. 28 & July 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED